Name: 2009/51/EC: Commission Decision of 15Ã December 2008 on the allocation of import quotas for controlled substances for the period 1Ã January to 31Ã December 2009 under Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council (notified under document number C(2008) 8100)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  competition;  chemistry;  deterioration of the environment;  natural environment
 Date Published: 2009-01-24

 24.1.2009 EN Official Journal of the European Union L 21/43 COMMISSION DECISION of 15 December 2008 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (notified under document number C(2008) 8100) (Only the Dutch, English, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian and Spanish texts are authentic) (2009/51/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1), and in particular to Article 7 thereof, Whereas: (1) The quantitative limits for the placing on the market in the Community of controlled substances are set out in Article 4 of Regulation (EC) No 2037/2000 and Annex III thereto. (2) Article 4(3)(i)(f) of Regulation (EC) No 2037/2000 sets out the total calculated level of hydrochlorofluorocarbons which producers and importers may place on the market or use for their own account in the period 1 January to 31 December 2009. (3) The Commission has published a notice to importers in the Community of controlled substances that deplete the ozone layer (2) and has thereby received declarations on intended imports in 2009. (4) For hydrochlorofluorocarbons the allocation of quotas to producers and importers is in accordance with the provisions of Commission Decision 2007/195/EC of 27 March 2007 determining a mechanism for the allocation of quotas to producers and importers for hydrochlorofluorocarbons for the years 2003 to 2009 under Regulation (EC) No 2037/2000 of the European Parliament and of the Council (3). (5) For the purpose of ensuring that operators and companies benefit from allocated import quotas in due time and thereby ensure the necessary continuity of their operations, it is appropriate that this Decision should apply as of 1 January 2009. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2009 from sources outside the Community shall be 11 227 000,00 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2009 from sources outside the Community shall be 11 231 300,00 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2009 from sources outside the Community shall be 16 500 330,00 ODP kilograms. 4. The quantity of controlled substances of group V (1.1,1-trichloroethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2009 from sources outside the Community shall be 400 060,00 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2009 from sources outside the Community shall be 1 441 891,20 ODP kilograms. 6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 2037/2000 which may be released for free circulation in the Community in 2009 from sources outside the Community shall be 120 292,00 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2009 from sources outside the Community shall be 10 115 600,440 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 2037/2000 that may be released for free circulation in the Community in 2009 from sources outside the Community shall be 176 252,00 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex I. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex II. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex III. 4. The allocation of import quotas for 1.1,1-trichloroethane during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex IV. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex V. 6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex VI. 7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex VII. 8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2009 shall be for the purposes indicated and to the companies indicated in Annex VIII. 9. The import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1.1,1-trichloroethane, methyl bromide, hydrobromofluorocarbons, hydrochlorofluorocarbons and bromochloromethane during the period 1 January to 31 December 2009 shall be as set out in Annex IX. Article 3 This Decision shall apply from 1 January 2009 and shall expire on 31 December 2009. Article 4 This Decision is addressed to the following undertakings: Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 B-1348 Louvain-la-Neuve Albemarle Chemicals SAS 28, Ã tang de la Gafette F-13521 Port-de-Bouc Alcobre SA Luis I, nave 6-B PolÃ ­gono Industrial Vallecas E-28031 Madrid Ã Ã Ã ¦Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ¬ Ã Ã Ã Ã ´Ã ¹Ã ± Ã Ã Ã Ã  Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ½Ã Ã ¹Ã Ã Ã ¬Ã Ã µÃ Ã  73 GR-152 31 Ã §Ã ±Ã »Ã ¬Ã ½Ã ´Ã Ã ¹, Ã Ã ¸Ã ®Ã ½Ã ± ALFA Agricultural Supplies SA 73, Ethnikis Antistaseos str. GR-152 31 Halandri, Athens Arkema SA 420, rue dEstienne-dOrves F-92705 Colombes Cedex Arkema QuÃ ­mica SA Avenida de Burgos, 12 E-28036 Madrid Avantec SA 26, avenue du Petit Parc F-94683 Vincennes Cedex Bang & Bonsomer BaltÃ  iela 3/9 LV-1055 RÃ «ga LATVIA BASF Agri Production SAS 32, rue de Verdun F-76410 Saint-Aubin-lÃ ¨s-Elbeuf BaySystems IbÃ ©rica SL Crta. Vilaseca  La Pineda s/n E-43006 Tarragona Blye Engineering Co Ltd Naxxar Road San Gwann SGN 07 MALTA Bromotirrena Srl Via Torino, 4 I-04022 Fondi (LT) Calorie Fluor SAS 503, rue HÃ ©lÃ ¨ne-Boucher BP 33 F-78534 Buc Cedex Chemosyntha NV Gentstraat 58 B-8760 Meulebeke Dow Deutschland Anlagegesellschaft mbH Buetzflether Sand D-21683 Stade DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Nederland Dyneon GmbH & Co KG Werk Gendorf D-84504 Burgkirchen Empor d.o.o. LeskoÃ ¡kova 9a SI-1000 Ljubljana ERAS Labo 222, RN 90 F-38330 Saint-Nazaire-les-Eymes Etis d.o.o. TrÃ ¾aÃ ¡ka 333 SI-1000 Ljubljana Fenner Dunlop Oliemolenstraat 2 9203 ZN Drachten Nederland Freolitus CentrinÃ  Str. 1D RamuÃ iai, Kauno raj. LT-54464 LITHUANIA Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Havennr 1061 B-2070 Zwijndrecht G.A.L. Cycle-Air Ltd Ã £Ã ¹Ã ½Ã ÃÃ ·Ã  3 Ã £Ã Ã Ã Ã ²Ã ¿Ã »Ã ¿Ã  CY-28385 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± G.A.L. Cycle-Air Ltd 3, Sinopis Str., Strovolos CY-28385 Nicosia Galco SA Avenue Carton de Wiart 79 B-1090 Bruxelles Harp International Ltd Gellihirion Industrial Estate Rhondda Cynon Taff Pontypridd CF37 5SX United Kingdom Honeywell Fluorine Products Europe BV Laarderhoogtweg 18, 1101 EA Amsterdam Nederland Hovione Farmaciencia SA Sete Casas P-2674-506 Loures ICL-IP Europe BV (ex-Eurobrom) Fosfaatweeg 48 1013 BM Amsterdam Nederland Ineos Fluor Ltd PO Box 13, The Heath Runcorn Cheshire WA7 4QX United Kingdom Kay y Sol Iberia SA P.I. Can Roca c/Carrerade s/n E-08107 Martorelles (Barcelona) Laboratorios Miret SA (LAMIRSA) GÃ ©minis, 4 E-08228 Terrassa (Barcelona) Linde Gaz Polska Sp. z o.o. al. Jana PawÃ a II 41a PL-31-864 KrakÃ ³w Matero Ltd Ã ¤Ã ±Ã . Ã ¸Ã Ã . 51744 CY-3508 Ã Ã µÃ ¼Ã µÃ Ã Ã  Matero Ltd P.O. Box 51744 CY-3508 Limassol Mebrom NV Assenedestraat 4 B-9940 Rieme Ertvelde Meridian Technical Services Ltd PO Box 16919 London SE3 9WE United Kingdom PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 PL-80-392 GdaÃ sk PUPH Solfum Sp. z o.o. ul. ZiemiaÃ ska 21 PL-95-070 RÃ bieÃ  AB Refrigerant Products Ltd Banyard Road Portbury West Bristol BS20 7XH United Kingdom Savi Technologie Sp. z o.o. ul. WolnoÃ ci 20, Psary PL-51-180 WrocÃ aw Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT United Kingdom Sigma Aldrich Logistik GmbH RiedstraÃ e 2 D-89555 Steinheim SJB Energy Trading BV Slagveld 15 3230 AG Brielle Nederland Solquimia Iberia SL MÃ ©xico, 3 E-50196 La Muela (Zaragoza) Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Organics GmbH Hans-BÃ ¶ckler-Allee 20 D-30173 Hannover Solvay Solexis SpA Viale Lombardia 20 I-20021 Bollate (MI) Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH United Kingdom Tazzetti Fluids Srl Corso Europa n. 600/a I-10070 Volpiano (TO) Total Feuerschutz GmbH IndustriestraÃ e 13 D-68526 Ladenburg TrÃ ©di SÃ ©chÃ © global solutions Parc industriel de la Plaine de lAin BP 55 Saint-Vulbas F-01152 Lagnieu Cedex Unitor Servicios Navales SA Puerto de Barcelona (P.T.P Delta 1) Puerto de Miami 4 (MIM5) E-08039 Barcelona Unitor Trading France SAS 1, avenue Jean-Moulin F-13110 Port-de-Bouc Veolia Environmental Services Bridges Road Ellesmere Port South Wirrel Cheshire CH65 4EQ United Kingdom Vrec-Co Import-Export Kft. 6763 Szatymaz Kossuth u. 12. MAGYARORSZÃ G Wigmors ul. Irysowa 5 PL-51-117 WrocÃ aw Wilhelmsen Ships Services AS Willem Barentszstraat 50, 3165 AB Rotterdam/Albrandswaard Nederland ZakÃ ady Azotowe w Tarnowie-MoÃ cicach al. Kwiatkowskiego 8 PL-33-101 TarnÃ ³w Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. 6000 KecskemÃ ©t TatÃ ¡r sor 18. MAGYARORSZÃ G Done at Brussels, 15 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. (2) OJ C 114, 9.5.2008, p. 15. (3) OJ L 88, 29.3.2007, p. 51. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses, process agent uses and for destruction during the period 1 January to 31 December 2009. Company Avantec SA (FR) Ineos Fluor Ltd (UK) Honeywell Fluorine Products Europe (NL) Meridian Technical Services (UK) Solvay Fluor (DE) Solvay Solexis SpA (IT) Syngenta Crop Protection (UK) Tazzetti Fluids Srl (IT) TrÃ ©di SÃ ©chÃ © global solutions (FR) Unitor Servicios Navales (ES) Unitor Trading France (FR) Veolia Environmental Services (UK) Wilhelmsen Ships Services (NL) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses, destruction and for critical uses during the period 1 January to 31 December 2009. Company Avantec SA (FR) BASF Agri Production (FR) ERAS Labo (FR) Meridian Technical Services (UK) TrÃ ©di SÃ ©chÃ © global solutions (FR) Unitor Servicios Navales (ES) Unitor Trading France (FR) PoÃ ¼-Pliszka (PL) Savi Technologie (PL) Total Feuerschutz (DE) Veolia Environmental Services (UK) Wilhelmsen Ships Services (NL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses for the period 1 January to 31 December 2009. Company Dow Deutschland (DE) Fenner Dunlop (NL) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses for the period 1 January to 31 December 2009. Company Arkema SA (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses, for quarantine and pre-shipment applications and for destruction for the period 1 January to 31 December 2009. Company Albemarle Chemicals (FR) Albemarle Europe (BE) ALFA Agricultural Supplies (Ã Ã Ã ¦Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ ¬ Ã Ã Ã Ã ´Ã ¹Ã ± Ã Ã Ã Ã ) (EL) Bang & Bonsomer (LV) Bromotirrena Srl (IT) ICL-IP Europe (ex-Eurobrom) (NL) Mebrom NV (BE) PUPH Solfum (PL) Sigma Aldrich Logistik (DE) Veolia Environmental Services (UK) Zephyr Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. (HU) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and destruction for the period 1 January to 31 December 2009. Company Chemosyntha NV (BE) Hovione Farmaciencia (PT) Veolia Environmental Services (UK) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to producers and importers in accordance with Regulation (EC) No 2037/2000 and Decision 2007/195/EC for the period 1 January to 31 December 2009 for feedstock uses, for destruction, for laboratory use and for other applications allowed under Article 5 of Regulation (EC) No 2037/2000 and import quotas allocated to producers for non-virgin hydrochlorofluorocarbons for reclamation or for uses allowed under Article 5 of Regulation (EC) No 2037/2000. Producer Arkema SA (FR) Arkema Quimica (SA) DuPont de Nemours (Nederland) BV (NL) Honeywell Fluorine Products Europe BV (NL) Ineos Fluor Ltd (UK) Solvay Fluor GmbH (DE) Solvay Organics GmbH (DE) Solvay Solexis SpA (IT) Importer Alcobre SA (ES) Avantec SA (FR) Bay Systems Iberia (ES) Blye Engineering Co Ltd (MT) Calorie Fluor SAS (FR) Dyneon (DE) Empor d.o.o. (SI) Etis d.o.o. (SI) Freolitus (LT) Galco SA (BE) G.AL. Cycle Air Ltd (CY) Harp International Ltd (UK) Linde Gaz Polska Sp. z o.o. (PL) Kay y Sol (ES) Matero Ltd (CY) Mebrom NV (BE) Refrigerant Products Ltd (UK) SJB Energy Trading BV (NL) Sigma Aldrich Company (UK) Solquimia Iberia, SL (ES) Tazzetti Fluids Srl (IT) Unitor Servicios Navales (ES) Unitor Trading France (FR) Veolia Environmental Services (UK) Vrec-Co Export-Import Kft. (HU) Wigmors (PL) Wilhelmsen Ships Services (NL) ZakÃ ady Azotowe (PL) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 2037/2000 for feedstock uses and destruction during the period 1 January to 31 December 2009. Company Albemarle Europe (BE) Chemosyntha NV (BE) ICL-IP Europe (ex-Eurobrom) (NL) Laboratorios Miret SA (LAMIRSA) (ES) Sigma Aldrich Logistik GmbH (DE) TrÃ ©di SÃ ©chÃ © global solutions (FR) Veolia Environmental Services (UK) ANNEX IX (This Annex is not published because it contains confidential commercial information).